 

 

UNITED STATES DISTRICT COURT
SOUTHERN DIsTRICT OF NEw. YORK |

 

 

 

Write the full name of each  pleintif .

 

ine case — if one has been
= assigned)

-against-

aa WL Ee ce Q.ouet “fo

AC Palee Denoden ENTER
ot { Ce. cohen Ove, loba . oe -
we aha Qoe. Lone. Dye Anne [oe . — 5

Wee the full name of each defendant. If you need more
_ Space, please write “see attached” in the space above: and oe

- attach an additional sheet of paper with the full fist of

names. The names listed above must be identical to those.
contained i in, Section Il.

~ 7 — _ COMPLAINT
Gil)

 

 

 

NOTICE

The public can access electronic tout files, For. -privacy and. security reasons, papers filed
with the court should therefore | not contain: an individual's full social security number or full
birth date; the full name of a person known to be aminor; ora complete financial account
number. A filing may include only: the last four. digits of a social security number; the year of |

an individual's birth; a minor’s initials; and the last four digits ofa financial account t number.
See Federal Rule of Civil Procedure 5. 2.

: vat

 

 

 

 

 

 

 

 

 

Rev. 1/9/17

 
-Casé.1:20-cv-00995-AJN-KHP Document 2 Filed 02/05/20 Page 2 of 8

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard.in federal court: cases involving a federal question and cases involving -
diversity of. citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United .
States. Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which accitizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. Ina diversity case, no defendant may
be a citizen. of the same State as any plaintiff.

What is the basis for federal-court jurisdiction i in your case? |

ra

er Federal Question |
Cy Diversity of Citizenship .
A. If you checked Federal Question

Which of your federal constitutional ot federal statutory rights have been violated?

The UH ornel. ly? C27 the. tight tobe be.

“Secuce Aa “Od ome.

 

| B. If you checked Diversity of f Citizenship,
| 1 Citizenship of the parties — |

Of what State is each party a citizen?

The plaintiff a UT (is Nadeae fo _ _ _ is a citizen of the State of 7
(Plaintiff's name) ~ oS -

 

yew Veeck Ste te sass

State in which the person resides andkintends tor remain. ).

_ or, if not lawfully admitted for. permanent residence i in the United States, a. citizen or .
subject of the foreign state of

 

- Ifn more than one plaintiff is + named i in the complaint, attach additional pages providing
information for each additional plaintiff. a

Page 2
Case ‘1:20-cV-00995-AJN-KHP Document 2. Filed 02/05/20 Page 3 of 8

 

Ifthe defendant is an individual: — ot i

(Defendant’s name) S an a

 

or, tif not lawfully admitted for permanent residence i in the United States, a 1 citizen or ce
a subject of the. foreign state of . | a a

 

if the defendant isa corporation:
The defendant, | oe | oe iis incorporated under the laws of

the State of

 

and has its principal place of busin in. i: the State of

, or is incorporated under the laws of (foreign state)

 

and has its principal place of business i in

 

If more than one defendant is named in the complaint, attach additional pages providing |
information for each additional! defendant. oO

IL’ PARTIES -

A, Plaintiff. Information

Provide the following information for each plaintiff named i in the complaint. Attach additional —
pages if needed.

—Cods  Mt

 

 

 

 

 

FirstName _. Middle Initial Last Name BS

wn ~ W |
ee Coccerhet she no ch | eh Vhect ab Scholle Bed
Street Address | /

a shk: lL ee “New alc dso y-oye S

County, City Ss oO - State_ —_ a Zip Code ..
. . C xfs. Me raidarasGeel bow
Telephone Number oe . oo Email Address (if available)

Page 3
Case.1:20-cv-00995-AJN-KHP- Document 2 .Filed 02/05/20 Page 4 of 8

B. Defendant Information io

To the best of your ability, provide sadtiresses where each defend nt may be served. If the —_
correct information i is not provided, it could delay or prevent service of the complaint on the

Defendant i:

Defendant 2:

Defendant 3:

~ defendant. Make sure that the defendants: listed. below are the Ss
caption. Attach additional pages if needed.

me as those listed in the

 

uJ ahe 0 Qee _ |
First Name mo t Name —
Ae Depacton ey © te

 

Current Job Title (or other i infor ine

we Ose |

ft

 

~ Current Work Address (orc other ses where d

Nees Vouk __ rt

| County, City , ; . State

Sef | Es

Current Work Address (or other address: where q
\!

 

New Vocle lec Ve
‘County, City SO _ State

leh. Ov _ eve .

FirstName ot Last Name

Hee. od artnet. Pisce

 

C

 

Current Job TitleYor “other we information)

LZ F Lov - {OQ rd

Ci

pio may be served) _

Zip Code

Eichtec

efendant may be served)

 

 

¢
County, City + State Zip Code
( one _ Ore
First Name - oO a ast Name

ole. eco BS ORC ic

‘hcl Job Title (or other identifying (emetpn

4 East Qa

at

 

Current Work Address (or other ns wher’ G

Nees Nook Mea, Vv.

 

she

 

efendant may be served)

Zip Code

Page 4
Case 1: 20: cv-00995- AJN- KHP Document 2 Filed 02/05/20 Page 5 of 8

: Defendant db Ln Qee

First Name - . . Last Name’

ol (Ge, De GIS gsecuct

urrent Job Title {or other i r idgntifying¥nformation)

Leth Cost AGO Qteoe

~ Current Work Address (or other address where’ defendant may be served) . |

Mein fe ele _ Veo Yeelc.

County, City : | State Zip Code

 

Ill. STATEMENT OF CLAIM

Pai of ecm Eo E. ast Loe “f edaed Ugh | Me |
Date(s) of occurrence: feb Os Lot, hely Luar, Mac 20 co

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how: you were —
harmed, and what each defendant Personally did or failed to do that harmed you. Attach —

additional pages if needed.

| Os Alacer. awa: event Mu be LAV eo. ean a
eke a wy ey yo" Aw capbirbore ot ancl

| wv loc DoalicS “ok daelowolks iy Noes G2 Urea
4 lees Ly ee cclhee 4 one. {nope lle pe VV 4 fC tag
Ow. ! anal Auoned out Ow bho. Lice ¢ Oley Li
AD jucec. duly. \\ aCik ws hee zg 3S. Meco | _-
esac. Ps 2 oT le, “alot ex § olka. \ Cok
arvecled G Clo tore Anew honk Neale Leg arc/
turned J OUT Stole andl Boke \oke KR Feb Les ne
pel My bowe tar beken tate lnc! Seach be
the Seng _ el a lp Caving a ewem L Lo alect | -
Kucuss me Cc AMY edhe Ahoy there CDI Cn Or.
food 04 While’ ‘ ak (20.4 _

Dome, Be ond oak fee an
Cates oh “Gh hee tea, bevleaa vay} “Oc Cewney

torrente ot a ug bob Moy hecge es Sear? Shen
AL open a ie Were eri Page 5

   

 

 

 

 

 

 

 

 

 

 
at 20:cv-00995-AJN-KHP. Document 2. Filed 02/05/20 Page 6 ‘of 8

Corh

 

 

 

 

 

 

 

 

 

 

ne thes, Deuken WZ rey Lin’ - hf bye
he 2 ecg ede clit expeclauet(d Soo heat h hed
\fke re LC on ne cA CO 2ce|a event anu ne
eaclh rte oe Ales on 2.
| /
INJURIES:

If you were injured as a a result of these actions, describe your injuries and. what medical
treatment, if any, you required and received.

Voe iA, Loctes wee: C2 Vg olbe CoA prupealy/
an VY Lacan olsen ek HO ol el ene! ibaa
Ca st. lode [eyclive, C Myo dae: hes. bee. 7) acdyy
Dae PVP a Since anny ' So (le rece | distee ZL
ag wal
IV. RELIEF

State briefly what money damages or other relief you want the court to order. |

SL nile Lic Tlic CL Rei Conape cso sys

aw

 

chonee / “i caer his oe OMe Be. £41 OC { CLO LRAT i |
fT
; On Kssy ¢
oY

 

 

 

Page 6
Case’l:20-cv-00995-AJN-KHP Document 2 Filed 02/05/20 Page 7 of 8
V._ PLAINTIFF'S CERTIFICATION AND WARNINGS.

- By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause.
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or bya nonfrivolous argument to change existing law; (3) the factual: ae
contentions have evidentiary support or, if specifically so identified, will likely have .

__ evidentiary support after a reasonable opportunity for further investigation or discovery;

_ and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil.

Procedure 11.. re oe — .

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I.

understand that my failure to keep a current address on file with the Clerk's Office may .

result in the dismissal of my case. . 7 o

. Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

    

 

 

 

 

 

 

 

Dated 7 : on . - Plaintiff's Signature
. a / . fo ;
uct Se O) a Aci Jan Le / . .
'-First Name oo 7 ‘Middle Initial _, Last Name eo co | .
Dew a Clabe, Corned icae | Foc \iky buyF : Ped chew! Moore.
‘Street Address SO -_ . a 4 Ft i oe Proc
New York New NAN _\2s24- GUY 5

County, City on en '”: State - - Zip Code® - - a

: _ Cbs ‘ McQoe 1g lo bus NAL | Comey

Telephone Number | Email Address (if availabley = (/ _ =

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
OYes CINo a oS |
if you do consent to receive documents electronically, submit the completed form with your

_ complaint. If you do not consent, please do not attach the form.
 

Case 1:20-cv-00995-AJN-KHP Document 2 Filed 02/05/20 Page 8 of 8

- : VR ia. ,
DOWNSTATE CORRECTIONAL FACILITY ECHojy,
BOX F ban :
RED SCHOOLHOUSE ROAD “llty

FISHKILL, NEW YORK 12524-0445

NAME:(Curkes Me aatel DIN:

 

 

Pep she

   

Veo Se lola ke Un, 4
506 Peuc| seek
Vew York \ eu Ver! G | | 000 / Moa

i

le MA Lb Apt hya be po ete ffty

se

Hipayplle

MARE po

 

 

 

 
